CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofAdvisor Series Trust with respect to the filing of the Prospectus and Statement of Additional Information for SiM Dynamic Allocation Diversified Income Fund, SiM Dynamic Allocation Balanced Income Fund, and SiM Dynamic Allocation Equity Income Fund, each a series of Advisor Series Trust. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania June 14, 2011
